         Case 3:20-cv-00784-KAD Document 16 Filed 06/19/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


ZOEY METZNER,                                       :
                                                    :
       Plaintiff,                                   :
V.                                                  :   CIVIL NO. 3:20-cv-00784
                                                    :
QUINNIPIAC UNIVERSITY,                              :
                                                    :
                                                    :
       Defendant.                                   :   JUNE 19, 2020
                                                    :
                                                    :


     CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE, OR
         OTHERWISE RESPOND TO THE PLAINTIFF’S COMPLAINT

       Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure and Local Civil Rule

7(b), the Defendant, Quinnipiac University (“Quinnipiac”), respectfully moves for a thirty (30)

day extension of time thirty, up to and including August 3, 2020, to answer, move, or otherwise

respond to the Plaintiff’s Complaint.

       The current deadline for Quinnipiac to file a responsive pleading is July 2, 2020. This is

Quinnipiac’s first request for an extension of the deadline to respond to the Plaintiff’s Complaint.

This extension is being sought in good faith for a proper purpose and is not intended to unduly or

unnecessarily delay these proceedings. Specifically, this extension is necessary and appropriate

given the complexity of the allegations and issues presented by the Plaintiff’s Complaint and the

limitations on Quinnipiac and its counsel as a result of the COVID-19/Coronavirus pandemic.
         Case 3:20-cv-00784-KAD Document 16 Filed 06/19/20 Page 2 of 3




       Prior to filing this motion, Quinnipiac conferred with counsel for the Plaintiff and

confirmed that the Plaintiff consents to the extension of Quinnipiac’s deadline to answer, move,

or otherwise respond to the Complaint until August 3, 2020.

       WHEREFORE, the Defendant, Quinnipiac University, respectfully moves for the entry

of an order extending the deadline by which it must answer, move, or otherwise respond to the

Complaint until August 3, 2020.

                                                   DEFENDANT,
                                                   QUINNIPIAC UNIVERSITY,



                                                   By     /s/ Edward J. Heath
                                                     Edward J. Heath (ct20992)
                                                     Wystan Ackerman (ct24090)
                                                     Elizabeth Leong (ct24453)
                                                     Dan A. Brody (ct30301)
                                                     Robinson & Cole LLP
                                                     280 Trumbull Street
                                                     Hartford, CT 06103-3597
                                                     Tel. No.: (860) 275-8200
                                                     Fax No.: (860) 275-8299
                                                     E-mail: eheath@rc.com;
                                                     wackerman@rc.com; eleong@rc.com;
                                                     dbrody@rc.com




                                             -2-
         Case 3:20-cv-00784-KAD Document 16 Filed 06/19/20 Page 3 of 3




                                       CERTIFICATION

       I hereby certify that on June 19, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




                                                            /s/ Edward J. Heath
                                                            Edward J. Heath




                                               -3-
